                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    at CHATTANOOGA

  In re: Nondisclosure of Subpoena                   Case No. 1: 19-mj- . . ..Ct"f-,   '
                                                     Filed Under Seal

 APPLICATION FOR ORDER COMMANDING GOOGLE, LLC NOT TO NOTIFY ANY
               PERSON OF THE EXISTENCE OF SUBPOENA

         The United States requests that the Court order Google, LLC and its parent, affiliated,

 and subsidiary companies (collectively, "Google" or "Google, LLC") not to notify any person

 (including the subscribers or customers of the account(s) listed in the subpoena) of the existence

 of the attached subpoena for 120 days from the date of the Court's order.

        Google is a provider of an electronic cornrnunication service, as defined in 18 U.S.C. §

2510(15), and/or a remote computer service, as defined in 18 U.S.C. § 2711(2). Pursuant to 18

U.S.C. § 2703, the United States obtained the attached subpoena, which requires Google to

disclose certain records and information to the United States. This Court has authority under 18

U.S.C. § 2705(b) to issue "an order commanding a provider of electronic communications

service or remote computing service to whom a wanant, subpoena, or court order is directed, for

such period as the court deems appropriate, not to notify any other person of the existence of the

wanant, subpoena, or comi order." Id

        In this case, such an order would be appropriate because the attached subpoena relates to

an ongoing criminal investigation that is neither public nor known to all of the targets of the

investigation, and its disclosure may alert the targets to the ongoing investigation. Accordingly,

there is reason to believe that notification of the existence of the attached subpoena will seriously

jeopardize the investigation, including by giving targets an opportunity to flee or continue flight

from prosecution, destroy or tamper with evidence, change patterns of behavior, or notify



   Case 1:19-mj-00097-CHS Document 1 Filed 06/06/19 Page 1 of 5 PageID #: 1
confederates. See 18 U.S.C. § 2705(b)(2), (3), (5). Some of the evidence in this investigation is

stored electronically. If alerted to the investigation, the subjects under investigation could

destroy that evidence, including information saved to their personal computers.

        WHEREFORE, the United States respectfully requests that the Comi grant the attached

Order directing Google not to disclose the existence or content of the attached subpoena for 12

days from the date of the Court's Order, except that Google may disclose the attached subpoena

to an attorney for Google for the purpose of receiving legal advice.

       The United States further requests that the Court order that this application and any

resulting order be sealed for 120 days or until such other time as the Court may direct. As

explained above, these documents discuss an ongoing criminal investigation that is neither public

nor known to all of the targets of the investigation. Accordingly, there is good cause to seal

these documents because their premature disclosure may seriously jeopardize that investigation.

      Respectfully submitted this 6th day of June, 2019.




                                                      J. DOUGLAS OVERBEY,
                                                      United States Attorney




                                                     By:     Isl Kyle J. Wilson    ~
                                                             Kyle J. Wilson,
                                                             Assistant United States Attorney
                                                             1110 Market Street, Suite 515
                                                             Chattanooga, TN 37402
                                                             (423) 752-5140




  Case 1:19-mj-00097-CHS Document 1 Filed 06/06/19 Page 2 of 5 PageID #: 2
               U.S. DEPARTMENT OF JUSTICE/DRUG ENFORCEMENT ADMINISTRATION
                                                                      SUBPOENA
                                                               In the matter of the investigation of
                                                                      Case No: KX-18-0042
                                                                   Subpoena No. KX-19-667890


 TO: Google, Inc.                                                                                                                  PHONE: 6502533425
 AT: Custodian of Records 1600 Amphitheatre Parkway Mountain View, CA 94043                                                        FAX: WebForrn


 GREETING: By the service of this subpoena upon you by Special Agent Derek R. Brown who is authorized to serve it,
 you are hereby commanded and required to appear before Special Agent Derek R. Brown, an officer of the Drug
 Enforcement Administration to give testimony and to bring with you and produce for examination the following books,
 re~ords, and papers at the time and place hereinafter set forth:

Pursuant to an investigation of violations of 21 U.S.C. 801 et seq. you are to provide the following information related
to email account "wmccalf02@gmail.com" and associated accounts to include: a) customer name and other user
name(s); b) addresses; c) records of session times and durations; d) length of service (including start date) and types
of service used; e) telephone or instrument number or other subscriber number or identity, including any temporarily
assigned network address; and f) means and source of payment for such service (including any credit card, debit card
or bank account numbers). cable operators, however, are not to provide records revealing cable subscribers'
selections of video programming.

Please do not disclose the existence of this request or investigation for an indefinite time period. Any such disclosure
could impede the criminal investigation being conducted and interfere with the enforcement of the Controlled
Substances Act.                                                          ·

Please direct questions concerning this subpoena and/or responses to Acting Group Supervisor Derek R. Brown, 423-
855-6600.

·Place and time for appearance: At 5751 Uptain Rd Suite 41iChattanooga TN 37411 United States on the 17th day of
June, 2019 at 09:00 AM. In lieu of personal appearance, please email records to derek.r.brown@usdoj.gov or fax to
423-855-6608.

Failure to comply with this subpoena will render you liable to proceedings in the district court of the United States to enforce obedience to the requirements
of this subpoena, and to punish default or disobedience.

                                               Issued under authority of Sec. 506 of the Comprehensive Drug
                                              Abuse Prevention and Control Act of 1970, Public Law No. 91-513
                                                                      (21 u.s.c. 876)
                                                                      ORIGINAL
                                                                                          Signature: ..... A~~~:ttz=-"4;;..i;a~.,,,..::..~..lo!::.-/~...-·- -
                                                                                                                                   ~ l l l i a m C. Wise
                                                                                                                                             Group Supervisor
Issued this 6th day of Jun 2019

FORM Dl:A-79




         Case 1:19-mj-00097-CHS Document 1 Filed 06/06/19 Page 3 of 5 PageID #: 3
             . U.S. DEPARTMENT OF JUSTICE/DRUG ENFORCEMENT ADMINISTRATION
                                                                      SUBPOENA
                                                               In the matter of the investigation of
                                                                      Case No: KX-18-0042
                                                                   Subpoena No. KX-19-667890


 TO: Google, Inc.                                                                                                                  PHONE: 6502533425
 AT: Custodian of Records 1600 Amphitheatre Parkway Mountain View, CA 94043                                                        FAX: Webform


 GREETING: By the service of this subpoena upon you by Special Agent Derek R. Brown who is authorized to serve it,
 you are hereby commanded and required to appear before Special Agent Derek R. Brown, an officer of the Drug
 Enforcement Administration to give testimony and to bring with you and produce for examination the following books,
 records, and papers at the time and place hereinafter set forth:          1



Pursuant to an investigation of violations of 21 U.S.C. 801 et seq. you are to provide the following information related
to email account "wmccall02@gmail.com" and associated accounts to include: a) customer name and other user
name(s); b) addresses; c) records of session times and durations; d) length of service (including start date) and types
of service used; e) telephone or instrument number or other subscriber number or identity, including any temporarily
assigned network address; and f) means and source of payment for such service (including any credit card, debit card
or bank account numbers). Cable operators, however, are not to provide records revealing cable subscribers'
selections of video programming.

Please do not disclose the existence of this request or investigation for an indefinite time period. Any such disclosure
could impede the criminal investigation being conducted and interfere with the enforcement of the controlled
Substances Act.

Please direct questions concerning this subpoena and/or responses to Acting Group Supervisor Derek R. Brown, 423-
855-6600.

Place and time for appearance: At 5751 Uptain Rd Suite 417 Chattanooga TN 37411 United States on the 17th day of
June, 2019 at 09:00 AM. In lieu of personal appearance, please email records to derek.r.brown@usdoj.gov or fax to
423-855-6608.

Failure to comply with this subpoena will render you liable to proceedings in the district court of the United States to enforce obedience to the requirements
of this subpoena, and to punish default or disobedience.

                                               Issued under authority of Sec. 506 of the Comprehensive Drug
                                              Abuse Prevention and Control Act of 1970, Public Law No. 91-513
                                                                      (21 u,s.c. 876)                                          ~
                                                                 ATTESTED COPY
                                                                                          Signature:      ~tJ.. ~                              WIiiiam C. Wise
                                                                                                                                              Group Supervisor
Issued this 6th day of Jun 2019

FORM DEA-79




          Case 1:19-mj-00097-CHS Document 1 Filed 06/06/19 Page 4 of 5 PageID #: 4
                                            Department of Justice
                                       Drug Enforcement Administration

                        FAX Transmittal Sheet for DEA Sensitive Information Only

06/06/2019                                              Number of pages being Transmitted - - -
Transmission Date (mm/dd/yyyy)                          (Including this transmittal sheet)

                                 Subpoena Nbr. KX-19-667890 Case Nbr. KX-18-0042

TO: Google, Inc.                                        From: Drug Enforcement Administration
                                                        ATTN: Acting Group Supervisor Derek R. Brown
                                                        At: 5751 Uptain Rd Suite 417 Chattanooga TN 37411 United
ATTN: Custodian of Records 1600 Amphitheatre
                                                        States
Parkway Mountain View, CA 94043
                                                        Phone: 423-855-6600
                                                        Fax:423-855-6608

Additional Comments


NOTICE: This is an official government communication that may contain privileged or sensitive
information intended-solely for the individual or entity to which it is addressed. Any review,
retransmission, dissemination, or other use or action taken upon this information by persons or entities
other than the intended recipient is prohibited. If you are not the intended recipient or believe you
received this communication in error, please contact the sender immediately.

Note: If you have any problems with this transmission (incorrect number of pages/poor quality), call the sender and
request retransmission.




       Case 1:19-mj-00097-CHS Document 1 Filed 06/06/19 Page 5 of 5 PageID #: 5
